        Case 19-28258           Doc 14       Filed 03/25/20 Entered 03/25/20 15:47:56                  Desc Main
                                               Document Page 1 of 9
This order is SIGNED.


Dated: March 25, 2020

                                                             JOEL T. MARKER
                                                           U.S. Bankruptcy Judge
                                                                                                                   dml




   Lon A. Jenkins (4060)
   Tami Gadd (12517)
   MaryAnn Bride (13146)
   Katherine Kang (14457)
   OFFICE OF THE CHAPTER 13 TRUSTEE
   405 So. Main Street, Suite 600
   Salt Lake City, Utah 84111
   Telephone: (801) 596-2884
   Facsimile: (801) 596-2898
   Email: utahtrusteemail@ch13ut.org


                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION


         In re:                                                      Case No. 19-28258
             TIFFANY K. WHICKER                                      Chapter 13
         Debtor.                                                     Hon. Joel T. Marker
                                                                     (Confirmation Hearing: 01/21/20 at 2:00 PM)

                            ORDER CONFIRMING DEBTOR'S CHAPTER 13 PLAN


              After notice to all parties in interest, and based on the Trustee’s recommendation for
   confirmation, the Court finds that the Plan meets the requirements of 11 U.S.C. §§ 13221 and 1325
   and hereby ORDERS AS FOLLOWS:
                                          CONFIRMATION OF THE PLAN
              1.       The proposed Chapter 13 plan, as modified by this Order, is confirmed pursuant to
   § 1325 (hereinafter the “Plan”). Upon the entry of this Order, the effective date of confirmation
   shall relate back to the date of the confirmation hearing.

   1
       Unless otherwise stated, all statutory references are to 11 U.S.C. § ___.
   Case 19-28258                 Doc 14     Filed 03/25/20 Entered 03/25/20 15:47:56          Desc Main
                                              Document Page 2 of 9




              2.           Confirmation is not a binding determination that the Plan complies with the 36 to
60-month term limits of § 1322(d). If at any time the Trustee determines that the Plan is not
feasible because its term is greater than 60 months, the Trustee may serve a Notice of Non-
Compliance on the Debtor and Debtor's counsel. The Debtor will have 30 days from the service
of such notice to file either an objection to claims or a motion to modify under § 1329 to bring the
Plan into compliance with § 1322(d). If the issue is not resolved within such 30-day period, the
Trustee may file a motion to dismiss or to convert.
                            RETURN TO NONPRIORITY UNSECURED CREDITORS
              3. The Debtor shall make the payments described below until nonpriority unsecured
creditors receive no less than a 100% distribution on their allowed claims.
                                     APPLICABLE COMMITMENT PERIOD
              4. As designated in Part 8.1 of the Plan this is an above-median case with an Applicable
Commitment Period of 60 months, commencing with the first-scheduled meeting of creditors
under § 341. Pursuant to § 1325(b), the Debtor must make no less than 60 payments to the Plan
in the amounts set forth below.
                      REQUIRED PAYMENTS AND CONTRIBUTIONS TO THE PLAN
              5. Plan Payments: By the 25th day of each month, the Debtor shall make the required Plan
payment to the Trustee of $589.00 (hereinafter the “Plan Payments”).
              6. All Plan Payments, Tax Refunds, or other monetary contributions made by the Debtor
to the Plan are hereinafter referred to as the “Plan Contributions.”
                               CLASSIFICATION AND TREATMENT OF CLAIMS
              7. Trustee Fee. The Trustee is allowed the commission authorized by 28 U.S.C. §
586. Any reference in the Plan to the percentage of such commission is an estimate only, and the
Trustee’s commission on each receipt will be in the amount fixed by the United States Attorney
as of the date the trustee posts the receipt of the Plan Payment to the case.
              8. Attorney’s Fees: Counsel for the Debtors is awarded fees and costs in the total amount
of $1,750.00 as an administrative claim under § 503(b). This allowance of fees includes time for
counsel to comply with the requirements of the Claims Review Process, as set forth below, but it
does not limit counsel’s option to seek additional fees after notice and a hearing on a filed fee



Printed by RR on 3/19/20
                                                           2
   Case 19-28258                  Doc 14     Filed 03/25/20 Entered 03/25/20 15:47:56            Desc Main
                                               Document Page 3 of 9




application. Pursuant to the Bankruptcy Rule 2016 Statement filed in this case, counsel received
a prepetition retainer of $0.00. The balance of $1,750.00 will be paid by a third party and the
Trustee will not make a distribution on these fees under the Plan.
              9. Adequate Protection Payments: Adequate protection payments under § 1326(a)(1)(C),
are allowed as provided for in Local Rule 2083-1(d) designated in Part 8.1 and the Notice of
Adequate Protection Payments (Local Form 2083-1-C).
              10. Secured Claims: If a secured claim is provided for in the Plan, The Trustee shall
disburse on secured claims only if all requirements under Local Rule 2083-2(c)(1) are met. All
disbursements are subject to the Trustee having received monthly Plan Contributions. If the Plan
provides for a secured claim, but such creditor files an unsecured claim, and such unsecured claim
is deemed allowed under § 502(a) as of the completion of the Claim’s Review Process (see below),
the Trustee shall at that time administer such claim as a nonpriority unsecured claim pursuant to
the terms of the Plan.
              11. Mortgage Arrearage Claims.
                           a. If a proof of claim is filed asserting a mortgage arrearage, but such claim is not
              provided for in the confirmed Plan, the Trustee will set up a reserve claim consistent with
              the proof of claim. The Plan must be modified under § 1329 to provide for the payment of
              the arrearage claim no later than 30 days after the filing of the Trustee’s Report of Claims,
              or the Trustee will remove the reserve claim and no disbursements will be made on the
              filed arrearage claim. If the Plan is timely modified to authorize payment of the mortgage
              arrearage claim, the Trustee will disburse on such claim pursuant to the creditor name and
              address and the amount of the arrearage in the proof of claim.
                           b. The Trustee will cease any disbursements on a mortgage arrearage claim when
              an objection is filed to such proof of claim. The Trustee will likewise modify
              disbursements on a mortgage arrearage claim provided for in the Plan if such proof of claim
              is amended otherwise modified by Court order.
                           c. The Debtors shall maintain current contractual installment payments directly to
              mortgage creditors beginning with the first payment due after the petition date.
                           d. Post-petition mortgage payments will be made by the Debtor directly.



Printed by RR on 3/19/20
                                                             3
   Case 19-28258                  Doc 14   Filed 03/25/20 Entered 03/25/20 15:47:56         Desc Main
                                             Document Page 4 of 9




              12. Secured Tax Claims: Any allowed secured tax claim filed by a governmental unit shall
be paid the secured amount as set forth on the proof of claim, unless there is a determination of the
amount of a secured claim under Federal Rule of Bankruptcy Procedure 3012(c). Secured claims
of governmental entities will be paid pursuant to Local Rule 2083-2(d). Nothing in this paragraph
shall prohibit the Debtors from filing a timely objection to a deemed-allowed secured tax claim,
or prohibit a governmental unit from amending its secured tax claim.
              13. Rulings on Claims. The Court hereby makes the following rulings on claims provided
for by the Plan.
                           a.   Student Loan Claim of     Navient Solutions, Inc. Claim No. 7 and its
              amendments . As to the claim entered in the Plan on behalf of Navient PC Trust, this is a
              student loan that shall be paid directly by the Debtor, outside the Plan. To the extent such
              claim is nondischargeable under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtor shall
              remain liable on such claim after completion of the Plan.
                           b. Student Loan Claim of Fedloan Servicing. As to the claim entered in the Plan
              on behalf of FedLoan Servicing, this is a student loan that shall be paid directly by the
              Debtor, outside the Plan. To the extent such claim is nondischargeable under 11 U.S.C. §§
              1328(a)(2) and 523(a)(8), the Debtor shall remain liable on such claim after completion of
              the Plan.
                           c. Secured Claim of Santander Consumer USA Inc. (Claim No. 5 and its
              amendments). The Plan provides for the valuation of the collateral securing the claim of
              Santander Consumer USA Inc. The collateral of Santander Consumer USA Inc. is valued
              at $8,025.00 and the resulting secured claim will accrue interest at the rate of 7.0% per
              annum. The Trustee will set up a reserve, secured claim based on these figures, and after
              an allowed proof of claim is filed, the Trustee will disburse on such secured claim pursuant
              to the above-stated rulings on value and interest rate. The unsecured balance of such claim
              will be fixed based on any filed and allowed proof of claim or by subsequent order of the
              Court.
              2. Executory Contracts and Unexpired Leases: Pursuant to Part 6 of the Plan, the
Debtor(s)’ lease or executory contract with the following creditor(s) is specifically assumed under



Printed by RR on 3/19/20
                                                          4
   Case 19-28258                  Doc 14    Filed 03/25/20 Entered 03/25/20 15:47:56            Desc Main
                                              Document Page 5 of 9




§ 365, and the Debtors will directly make postpetition lease or contract payments to such creditors
pursuant to the conditions in Local Rule 2083-2(n): Westgate Resort timeshare contract.
              3. Domestic Support Obligations:            Allowed, unsecured domestic support obligation
claims entitled to priority under § 507(a)(1)(A) and (B) shall be paid in full or an amount as
determined by separate motion under Federal Rule of Bankruptcy Procedure 3012(b).
              4. Tax Claims:
                           a. For purposes of confirmation, Claim No. 3 filed by the Internal Revenue
              Service (“IRS”) is allowed as a priority unsecured claim in the amount of $10,035.55 and
              a nonpriority unsecured claim in the amount of $3,756.76. The Trustee will hold this claim
              in reserve and not make any disbursement on this claim until either the IRS files a claim
              amending Claim No. 3 or the Court enters an order affecting Claim No. 3. The IRS is
              allowed 120 days from the date of the final confirmation hearing to review the Debtor's tax
              returns and to file an amended claim if necessary. If the Internal Revenue Service does not
              timely amend its claim, it shall be allowed in the amounts set forth above, and the Trustee
              shall disburse funds on the IRS claim. If the IRS timely amends its claim, it shall serve a
              copy of the amended claim on the Trustee, the Debtor and counsel. If the amended claim
              asserts any additional tax liabilities, the Debtor shall, within thirty (30) days after service
              of the amended claim, file a motion to modify the Plan to provide for payment of such
              liabilities and notice such motion for a hearing. If a notice and motion to modify the Plan
              are not timely filed, the case may be dismissed without further notice or hearing upon the
              filing with the Court of a declaration of non-compliance by the IRS or the Trustee.
                           b. If any additional tax liability is determined to be due after confirmation of the
              Plan, the Debtor may elect to modify the Plan under § 1329 to include payment of such
              liability.
              5. Nondischargeable Student Loan Claims. Allowed claims for student loan obligations
shall be treated as nonpriority unsecured claims. To the extent such claims are nondischargeable
under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtor shall remain liable on such claims after
completion of the Plan.
              6. Conditions for Disbursements on Unsecured Claims.                Disbursements on allowed



Printed by RR on 3/19/20
                                                            5
   Case 19-28258                  Doc 14     Filed 03/25/20 Entered 03/25/20 15:47:56           Desc Main
                                               Document Page 6 of 9




priority and nonpriority unsecured claims may commence after the Claims Review and Trustee’s
Report of Claims process found in Local Rule 2083-1(l) is complete and funds are available for
the Trustee to make a distribution.
                                    DISTRIBUTIONS ON ALLOWED CLAIMS
              7. The Trustee will disburse all contributions to the Plan, including Plan Payments and
Tax Refunds, pursuant to the following levels and priority of distribution found in Local Rule
2083-2(e):
                           a. Administrative Provisions Regarding Adequate Protection And Equal Monthly
              Plan Payments:
                                  (1)      If monthly Adequate Protection Payments or Equal Monthly
                           Payments (LR 2083-2(e) Class 1) are specified on a claim, all accrued payments
                           must be current through the date of distribution before the Trustee may disburse to
                           a junior class, but Class 1 claims need not be paid in full prior to a junior class
                           receiving a distribution. After payment of allowed attorney’s fees, the Trustee may,
                           but is not required to, disburse to holders of Class 1 claims amounts greater than
                           such designated payments to facilitate the prompt administration of the case.
                                  (2)      To the extent there are insufficient funds to make the required
                           Adequate Protection or Equal Monthly Payments to all creditors, the Trustee may
                           make a pro-rata distribution to such class. Unpaid portions of Adequate Protection
                           or Equal Monthly Payments from a prior month will first be brought current before
                           disbursements are made to lower classes, and Adequate Protection Payments will
                           be brought current before disbursements are made on Equal Monthly Payments.
                                  (3)      If no monthly payments are specified on a claim, payments will be
                           paid pro rata within the designated class.
                                             CLAIMS REVIEW PROCESS
              8. Claims Review Process. Within 60 days following the expiration of the bar date for
governmental units to file claims under Bankruptcy Rule 3002(c)(1), the Debtor shall file with the
Court and serve on the Trustee a declaration that all claims have been reviewed and that any
appropriate objections have been filed and noticed for a hearing.



Printed by RR on 3/19/20
                                                             6
   Case 19-28258            Doc 14     Filed 03/25/20 Entered 03/25/20 15:47:56           Desc Main
                                         Document Page 7 of 9




              9. Trustee’s Report of Claims. Within approximately 120 days following the expiration
of the Governmental Bar Date, or at such time as all claim issues are resolved, the Trustee shall
file and serve on all parties-in-interest a Trustee’s Report of Claims (“TROC”) that will include a
list of claims filed in the case, the amount of such claims, and their treatment under the confirmed
Plan (e.g., secured, priority, allowed, disallowed, etc.). If no objection is filed to the TROC within
21 days after service thereof, it shall be deemed final and incorporated into this Order. If a written
objection to the TROC or an objection to a claim is filed within such 21-day period, the Trustee
will file and serve an Amended Trustee’s Report of Claims within 30 days after resolution of the
objections or motions. Any such written objection to the TROC must be noticed for a hearing to
be held within 30 days after its filing. If no written objection to the Amended Trustee’s Report of
Claims is filed within 21 days after service, it shall be deemed final and will be incorporated into
the confirmation order.
              10. Untimely Claims. Unless otherwise ordered by the Court, the Trustee will not disburse
on any claim that is filed after the applicable deadline of Bankruptcy Rule 3002.
                                   ADMINISTRATIVE PROVISIONS
              11. If the Trustee has filed an objection to an exemption claimed on Schedule C, and such
exemption is not specifically ruled on by the Court in connection with confirmation of the Plan,
then the Trustee’s objection shall remain pending, including for purposes of any motion to modify
under § 1329 or in connection with any conversion to another Chapter under the Bankruptcy Code.
              12. The Trustee is granted authority to set procedures for making disbursements under the
Plan. Such disbursements shall be made in a manner consistent with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Trustee’s Report of Claims as incorporated into
this Order pursuant the provisions set forth above.
              13. If this case is dismissed, any Plan Contributions received by the Trustee prior to the
entry of an order of dismissal shall be paid to creditors pursuant to the Plan, while payments
received after the entry of such order shall be refunded to the Debtor. In making any final
disbursement under this paragraph, the Trustee is hereby authorized to decline to disburse funds
on any unsettled, contingent, disputed, duplicate, unliquidated, late-filed or otherwise legally




Printed by RR on 3/19/20
                                                      7
   Case 19-28258            Doc 14     Filed 03/25/20 Entered 03/25/20 15:47:56            Desc Main
                                         Document Page 8 of 9




insufficient claim, including where a disbursement check on a claim has been returned to the
Trustee as undeliverable by the United States Mail.
              14. In the event an error is made in disbursements to creditors, the Trustee may, without
prior notice to parties-in-interest, rectify such errors by any legal means including offsets and
surcharges against future disbursements in this case owing to the creditor who received the
erroneous disbursement.
              15. During the term of the Plan, the Debtors shall not sell or transfer any property of the
estate whether the collateral is provided for in the Plan without a Court order under § 363 and prior
written notice to the Trustee. A creditor shall not accept any insurance or sale proceeds from
collateral provided for in the Plan unless an amended proof of claim is filed with the Court and
prior written notice thereof is provided to the Trustee. If the Plan provides that the Trustee will
make disbursements on a specific claim, and that claim is paid from another source, the Trustee
shall nonetheless be entitled to the statutory commission on such amount as would have been
received by the Trustee under the Plan. At confirmation, property of the estate vests pursuant to
the terms of the Plan and § 1327.
              16. During the term of the Plan, the Debtor shall not incur any new material debt without
a Court order under § 364.
              17. If after confirmation of the Plan, a creditor amends its timely, allowed proof of claim,
the Trustee shall give notice to counsel whether such amended proof of claim, if allowed, causes
the Plan to be unfeasible. If the amended claim does not render the Plan unfeasible, and if the
Trustee does not receive an objection from Debtor's counsel within ten (10) days after service of
such notice, the Trustee shall pay such claim in the amended amount. If the amended claim renders
the Plan unfeasible, the Trustee may move to dismiss the case or to modify the Plan.
              18. The Trustee is hereby authorized to exercise discretion in administering this case
including, but not limited to, out-of-court resolutions of postconfirmation defaults arising from the
Debtor's failure to make timely Plan Contributions.
                                         END OF DOCUMENT




Printed by RR on 3/19/20
                                                       8
   Case 19-28258           Doc 14   Filed 03/25/20 Entered 03/25/20 15:47:56        Desc Main
                                      Document Page 9 of 9




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Order
Confirming Chapter 13 Plan was served upon all persons entitled to receive notice in this case via
ECF notification or by U.S. Mail to the following parties on March 19, 2020.

                              LAURA FERRIN
                              ECF NOTIFICATION

                             INTERNAL REVENUE SERVICE
                             ECF NOTIFICATION
                                                Michelle Moses /s/
                                               Office of the Chapter 13 Trustee
                           DESIGNATION OF PARTIES TO BE SERVED

                              THE STANDING CHAPTER 13 TRUSTEE
                              ECF NOTIFICATION

                              LAURA FERRIN
                              ECF NOTIFICATION

                              INTERNAL REVENUE SERVICE
                              ECF NOTIFICATION

                              UTAH STATE TAX COMMISSION
                              ECF NOTIFICATION

                              TIFFANY K. WHICKER
                              1045 E WATERCRESS LANE #7G
                              MIDVALE, UT 84047

                              NAVAIENT SOLUTIONS, INC.
                              C/O NAVIENT SOLUTIONS, LLC.
                              PO BOX 9640
                              WILKES-BARRE, PA 18773-9640

                              FEDLOAN SERVICING
                              PO BOX 60610
                              HARRISBURG, PA 17106

                              SANTANDER CONSUMER USA INC.
                              1601 ELM ST. STE 800
                              DALLAS, TX 75201



Printed by RR on 3/19/20
                                                9
